DETAILED ACTION
Response to Amendment
Applicant’s amendment dated January 29. 2021 is acknowledged.  Currently claims 1, 4-11, 16, and 19-22 are pending in this application.

Response to Arguments
Applicant's arguments regarding the rejection of claims 1-20 have been fully considered but they are not persuasive inasmuch as they apply to the amendments to rejection as required by the amendments to the claims.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-11, 16, and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okada (USPN 10,203,672).
Regarding claims 1, 10, and 11, Okada discloses an information processing device configured to be attached to a body of a user (e.g. sensor unit 11) and related method and computer readable storage medium, comprising: 
a plurality of sensors configured to detect different phenomena (sensors 111, 112, and 113); 
an acquisition unit configured to acquire an action plan which is set by the user before the user starts an action associated with the action plan set by the user (e.g. control unit 13 including prediction unit 132, wherein the action plan is preset by the user in the action pattern determination table prior to the use of the device and thus prior to the start of any action); 
and a control unit configured to select and automatically turn on a sensor to be controlled among the plurality of sensors and automatically turn off the sensors not to be selected among 
Regarding claim 4, Okada additionally discloses a device further comprising a storage unit configured to store the action plan and the sensor to be controlled in association with each other (e.g. storage unit 12).
Regarding claims 5 and 16, Okada additionally discloses a device further comprising a user information acquisition unit configured to acquire user information concerning the user, wherein the control unit is configured to select the sensor to be controlled, using the user information (e.g. sensor unit 11).
Regarding claim 6 and 19-20, Okada additionally discloses a device further comprising an estimator configured to estimate a motion of the user, wherein the control unit configured to select the sensor to be controlled, using a result of estimation by the estimator (e.g. motion estimator as described in Col. 3, line 50-Col. 4, line 10)
Regarding claim 7, Okada additionally discloses a device further comprising a related/associated sensor selection unit configured to select a sensor related to or associated with the acquired action plan among the plurality of sensors (e.g. sensor selecting units 133 and 135)
Regarding claim 8, Okada additionally discloses a device is configured to control at least one of a detection interval, and a detection frequency of the sensor (e.g. sensor control intervals as shown in Figure 4).
Regarding claim 9, Okada additionally discloses a device wherein the plurality of sensors include at least one of a heart rate sensor, an acceleration sensor, a GPS sensor, an ambient 
Regarding claim 21, Okada additionally discloses a device further comprising a user information acquisition unit configured to acquire user information including at least health conditions of the user (e.g. determination of whether the user doing a specific athletic activity, wherein that activity state of the person is considered a “health condition” of the user), wherein the control unit is configured to select the sensor to be controlled, using the user information.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Riley et al. (USPN 7,771,320, as previously cited).
	Regarding claim 22, Okada discloses the claimed invention except the express mention of an user information acquisition unit configured to acquire a schedule of the user from a scheduler installed in the information processing device and collect the action plan of the user from the acquired schedule, wherein the control unit is configured to select the sensor to be controlled, using the collected action plan.  Riley teaches that it was known in the art of exercise trackers to use scheduling information to determine how sensors should be used (e.g. use of a device in a specific location on a specific schedule; Col. 21, lines 1 – Col. 22, line 10).  It would .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda K Hulbert whose telephone number is (571)270-1912.  The examiner can normally be reached on Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amanda K Hulbert/Primary Examiner, Art Unit 3792